White, Presiding Judge.
This prosecution was for the sale of intoxicating liquor in violation of the local option law. The indictment follows literally form number 2517, Willson’s Criminal Forms, page 122, and charges that the sale was made “after the qualified voters of said county had determined at an election held in accordance with the laws of said State that the sale or exchange of intoxicating liquors should be prohibited,” etc.
In Ninenger v. The State, ante, page 449, it was held that an information charging said offense in this manner was fatally defective. For the reasons for so holding, we rtefer to the opinion in that case.
Because the indictment in this case is fatally defective, the judgment is reversed and the prosecution clismissed.

Reversed and dismissed.